Defendant in a Petition for Writs of Cer-tiorari, Prohibition and Stay Order seeks “a rule or order directed to Juban Properties, Inc. and the Honorable Melvin A. Shortess, issuing a stay order pending application for certiorari by Robert G. Claitor to the United States Supreme Court; further in connection with this stay order, an order mandating Juban Properties, Inc. to remove the fence constructed on the easterly fifteen (15) feet of its property . . . ”.
This court rendered judgment for plaintiff on December 28, 1977, 354 So.2d 672. An application for rehearing was denied on February 13, 1978, La., 356 So.2d 440. The Supreme Court of Louisiana on March 27, 1978 unanimously denied an application for writ of review.
Applicant is asking this court to stay a final and executory judgment and in conjunction therewith to issue a mandatory injunction to a party who is acting under a final judgment.
We find it inappropriate to do so.
Application for stay order and mandatory injunction denied.